 In the Matter Of INTERNATIONAL SHOE COMPANYandASSOCIATED SHOE& LEATHER WORKERS LOCAL #1, AFFILIATED WITH NATIONAL FED-ERATED INDEPENDENT UNIONCase No. B-1406THIRDSUPPLEMENTAL DECISIONANDORDERMarch 5, 1940On August 26, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove entitled case.'On November 3, 1939, the Board issued a Sup-plemental Decision.2On November 18, 1939, the Board issued a Sec-ond Supplemental Decision and Second Direction of Election 8TheSecond Direction of Election provided that a run-off election by,secret ballot be conducted within thirty (30) days from the date ofthe said Second Direction of Election among the production employeesof International Shoe Company in its heel and rand department atitsHickory and Broadway plants in St. Louis, who were employedby said Company during the pay-roll period immediately prior toAugust 26, 1939, excluding supervisory and clerical employees andthose who had since such pay-roll period quit or been discharged forcause, but including the porters, matrons, elevator operator, and pasteand lift servers who are employed exclusively in the heel and randdepartment at the Hickory plant, and including employees who didnot, work during such pay-roll period, because they were ill or onvacation, employees who were then or had since been temporarily laid,off, and employees on leaves of absence, to determine whether or notthey desire to be represented by Associated Shoe & Leather Workers,Local #1, affiliated with National Federated Independent Union, forthe purposes of collective bargaining.Pursuant to the said Second Direction of Election, an election bysecret ballot was conducted on December 15, 1939, in St. Louis, Mis-114 N. L. R. B 1140.Z 17 N. LR. B. 233.317 N. L.R B. 235.21 N. L. R. B., No. 17.108 INTERNATIONAL SHOE COMPANY109souri, under the direction and supervision of the Regional Director forthe Fourteenth Region (St. Louis, Missouri).Thereafter, the Re-gional Director, acting pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, issued herElection Report, copies of which were duly served upon the parties.No objections to the conduct of the ballot or the Election Report havebeen filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number of employees eligible to vote-------------------467Total number of ballots cast---------------------------------364Total number of ballots challenged---------------------------0Total number of blank ballots-------------------------------0Total number of void ballots---------------------------------2Total number of valid votes cast-----------------------------362Number of votes cast for Associated Shoe & Leather Workers,Local#1, affiliated with National Federated IndependentUnion ----------------------------------------------------174Number of votes cast against Associated Shoe & LeatherWorkers, Local #1, affiliated with National Federated Inde-pendent Union--------------------------------------------188The results of the election show that no collective bargaining repre-sentative has been selected by a majority of the employees in the ap-propriate unit.The petition for investigation and certification ofrepresentatives of employees of International Shoe Company at itsheel and rand factories in St. Louis, Missouri, will therefore bedismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY ORDERED that the petition for investigation and cer-tification of representatives of employees of International Shoe Com-pany at its heel and rand factories in St. Louis, Missouri, filed byAssociated Shoe & Leather Workers, Local #1, affiliated with NationalFederated Independent Union, be, and it hereby is, dismissed.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Third Supplemental Decision and Order.